Citation Nr: 0425564	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  99-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to nonservice connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served honourably on active duty from June 1974 
to April 1976, and from June 1976 to June 1978.  He served on 
active duty from May 1980 to March 1984, but received an 
other than honourable discharge from this period of service. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

This issue was before the Board, previously, in June 2001, 
when it was remanded for further development.  Unfortunately, 
and for reasons explained below, the Board finds that it must 
again remand the veteran's claim, in part.  The case is now 
again before the Board.

The issue of entitlement to service connection for PTSD 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part. 


FINDINGS OF FACT

1.  By a rating decision dated in March 2003, the RO granted 
entitlement to nonservice-connected pension, finding the 
veteran permanently and totally disabled effective in 
November 2000.  The veteran has not appealed the effective 
date of the grant of nonservice connected pension.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to nonservice connected 
pension.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to nonservice 
connected pension.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of entitlement to nonservice connected 
pension, the Board observes that the RO found the veteran to 
be permanently and totally disabled, and granted entitlement 
to nonservice connected pension in a March 2003 rating 
decision, effective in November 2000.

The veteran has not expressed disagreement with the effective 
date assigned the grant of nonservice connected pension in 
the March 2003 rating decision.

As a result, the RO's decision awarding entitlement to 
nonservice connected pension has fully resolved, and thus has 
rendered moot, the claim on appeal to the Board.  Therefore, 
having resolved the veteran's claim in his favor, there is no 
longer a question or controversy remaining with respect to 
entitlement to nonservice connected pension.  38 C.F.R. § 3.4 
(2003).  Nor are any exceptions to the mootness doctrine 
present because the relief sought on appeal, grant of 
entitlement to nonservice connected pension, has been 
accomplished without the need for action by the Board.  See, 
e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins 
v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101.

Accordingly, this issue is dismissed.


ORDER

The appeal concerning entitlement to nonservice connected 
pension is dismissed.


REMAND

The veteran also seeks entitlement to service connection for 
PTSD.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran has not been afforded the opportunity for VA 
examination.

In May 1998, the veteran was scheduled for VA examination but 
failed to report.  Review of the claims file reveals that the 
veteran was incarcerated in prison at the time the 
examination was scheduled.  Moreover, the Board notes that 
numerous VA and non-VA records have been made part of the 
claims file since then, including records from the Social 
Security Administration (SSA).  These records include VA 
treatment records reflecting that the veteran has been 
diagnosed with PTSD as early as 1992 and as recently as 
August and September 2002.  VA hospital records dated in 1992 
reflect stressors experienced during active service in 
Vietnam-which occurred during his first period of active 
service from June 1974 to April 1976 and from which he was 
discharged honourably-and during the bombing of Beirut, 
which occurred during his final period of active service from 
May 1980 to March 1984 and from which he was discharged other 
than honourably.  Recent VA treatment records, including a 
psychiatric evaluation conducted upon admission in September 
2002, reflect a diagnosis of PTSD as a result of stressors 
experienced during his active service in Vietnam.  Similarly, 
SSA records reflect that the veteran was found to be totally 
disabled in February 2002 due to Major Depression and PTSD, 
as a secondary diagnosis, effective in November 2000.  
However, the record further reflects that the veteran also 
sustained traumatic brain injury post-service.

Finally, the Board notes that the record is incomplete.  VA 
treatment records indicate that the veteran was referred for 
psychological testing in June 1992.  Records of this testing 
and the results are not present in the claims file before the 
Board.  In addition, the veteran has informed the RO that he 
was treated at the University of Alabama in Birmingham, 
Alabama for a 

head injury, and at the Bullock County Correctional Facility 
for PTSD.  These records have not been obtained.

The Board thus finds it would be helpful to proffer the 
veteran additional examinations to include all appropriate 
clinical testing and review of the claims file-to include 
all service medical records and VA and non-VA medical 
treatment records obtained pursuant to this remand-in 
totality.  See 38 C.F.R. § 3.159(c)(4) (2003).

The Board further notes that the RO inadvertently forwarded 
the wrong DD Form 214 to Headquarters, U.S. Marine Corps, in 
attempts to verify the veteran's averred stressors.  In 
addition, the RO did not respond to the U.S. Marine Corps' 
requests for clarification and further information regarding 
the veteran's service to allow for verification of the 
averred stressors.  These actions must be completed.

Finally, the RO has not yet had the opportunity to consider 
the veteran's claim under the provisions of Pentecost v. 
Principi, 16, Vet. App. 124 (2001).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for PTSD.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for 
PTSD; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the appellant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed PTSD.  The RO should procure duly 
executed authorization for the release of 
private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should request copies 
of records for any and all treatment 
accorded him at the Bullock County 
Correctional Facility and at the 
University of Alabama Hospital in 
Birmingham, Alabama.  In addition, the RO 
should request any and all inpatient and 
outpatient records, to include any and 
all clinical medical records and any and 
all mental hygiene records-to include 
specific records of group and individual 
therapy-of treatment accorded him at VA 
Medical Centers (MCs) in Tuscaloosa and 
Birmingham, Alabama from April 1976 to 
June 1976, from June 1978 to May 1980, 
and since his discharge from his final 
period of active service in March 1984 
that are not already of record.

The RO should perform any and all follow 
up required, including to obtain VA and 
non VA records that may have been retired 
to storage.

The RO is reminded to search under any 
and all names and identification numbers 
that the veteran has used.

4.  The RO should request that 
Headquarters, U.S. Marine Corps, provide 
any available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should include the following 
information:  as a member of Battery G, 
3rd Battalion, 12th Marines, 3rd MarDiv 
from February 1975 to July 1975, and from 
January 1976 to March 1976, and of 
Battery G, BLT 1/4, from July 1975 to 
January 1976:
?	Exposure to general combat 
conditions, including receiving 
and returning fire as part of a 
landing/security party at Pleiku 
and Long Binh just before the 
evacuation of troops, including 
the death of fellow Marines, as a 
field radio operator (military 
occupational specialty (MOS) 
2531)
?	Participation in the evacuation 
of civilians and military 
personnel during: 
o	Operation Eagle Pull in the 
contiguous water of the 
Republic of Vietnam in April 
1975
o	Participation in Operation 
Frequent Wind in the 
contiguous water of the 
Republic of Vietnam in April 
1975

The RO should provide Headquarters, U.S. 
Marine Corps, with copies of personnel 
records obtained showing service dates 
and duties and units of assignment; 
copies of the veteran's stressor 
statements submitted in May 1998, 
November 2002, February 2003, and the 
March 2002 VA treatment entry describing 
his stressors in detail to his mental 
health care professional; and any further 
statements the RO receives pursuant to 
this Remand.

The RO should ensure that it sends the 
correct DD Form 214 and dates of service 
(June 1974 to April 1976) to the service 
department, along with the relevant 
service personnel records showing his 
MOS, units of assignment, and 
participation in Operations Eagle Pull 
and Frequent Wind in 1975.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and Headquarters, U.S. Marine Corps, 
including the request for unit morning 
reports and unit histories.  

The RO is reminded to search under any 
and all names and identification numbers 
used by the veteran. 

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination, by the appropriate 
specialist to determine the nature, 
extent, and etiology of any psychiatric 
condition, to include PTSD.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course, of 
any psychiatric condition, to 
include PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
psychiatric condition, to include 
PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric 
pathology.
?	Provide an opinion as to the date of 
onset and etiology for any 
psychiatric disability to include 
PTSD.  In particular, the examiners 
are requested to provide the 
following opinions:
1.	Is it at least as likely as not 
that any diagnosed psychiatric 
disability, to include PTSD, is 
the result of stressors the 
veteran experienced during his 
active service, specifically 
his active service in Vietnam?
2.	In arriving at a diagnosis of 
the veteran the a decision as 
to the etiology of any 
manifested psychiatric 
disorder, to include PTSD, the 
examiner is specifically 
requested to carefully review 
the veteran's stressor 
statements, service medical and 
personnel records, and any 
documentation the RO obtains in 
the process of verifying these 
stressors, as per the above 
instructions.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for service connection for 
PTSD-in accordance with Pentecost, 
supra.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



